NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 20 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BINDU NEUPANE,                                   No. 10-72263

              Petitioner,                        Agency No. A098-527-534

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 16, 2014**
                             San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and SELNA, District
Judge.***

       Bindu Neupane, a citizen and native of Nepal, petitions for review of the

Board of Immigration Appeals’s (“BIA”) final order dismissing her appeal from an

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James V. Selna, District Judge for the U.S. District
Court for the Central District of California, sitting by designation.
immigration judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny Neupane’s petition for review.

      Substantial evidence supports the agency’s determination that Neupane did

not demonstrate past persecution or a well-founded fear of future persecution on

account of a protected ground. See 8 U.S.C. § 1101(a)(42)(A); INS v. Elias-

Zacarias, 502 U.S. 478, 481–84 (1992). Despite any anti-Maoist political opinion

Neupane might hold, the record does not compel the conclusion that she was or

will be persecuted by the Maoists on account of her political opinion or any other

protected ground. Accordingly, Neupane has failed to establish eligibility for

asylum. See Elias-Zacarias, 502 U.S. at 482–83. Having failed to establish

eligibility for asylum, Neupane necessarily fails to meet the more stringent

requirements for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006).

      Neupane’s CAT claim is similarly unavailing because nothing in the record

compels the conclusion that she will more likely than not be tortured at the

instigation of, or with the acquiescence of, the Nepalese government if returned to

Nepal. See Delgado v. Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc).

      PETITION DENIED.